Citation Nr: 0421323	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1981 to May 1984 and from January to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for COPD is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim of entitlement to service connection 
for a psychiatric disorder, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of the claim decided herein.  

2.  There is no medical evidence of a diagnosis of PTSD.

3.  There is no competent medical evidence linking a 
currently-diagnosed psychiatric disorder, to include anxiety 
disorder, to the veteran's active service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

An October 2001 RO letter requested that the veteran complete 
and return a PTSD questionnaire and provided contact 
information if the veteran had questions or needed 
assistance.  

A VCAA notice letter in December 2001 notified the veteran 
that medical evidence that he has PTSD was needed and 
requested that he authorize any private doctors and 
facilities which had treated him for PTSD to release records 
to VA.  The letter also requested detailed information 
concerning a ship which the veteran had stated was near oil 
fires and a Marine compound which the veteran had stated was 
car bombed.  The letter notified the veteran that the RO had 
obtained VA medical records and a report of a VA examination 
and that the RO had requested the veteran's service medical 
records and service personnel records.  The letter informed 
the veteran that VA would try to help him get relevant 
medical records but it was still the veteran's responsibility 
to make sure that the records were received by VA.

A VCAA notice letter in May 2002 notified the veteran of the 
elements of a successful service connection claim and 
specifically notified the veteran that medical evidence of a 
diagnosis of PTSD was needed to complete his claim.  The 
letter again provided contact information if the veteran had 
questions or needed assistance.

The RO's October 2001, December 2001, and May 2002 letters 
were prior to the adjudication of the veteran's claim in 
November 2002.

In addition, a statement of the case furnished to the veteran 
in March 2003 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, with citations to relevant sections of the 
United States Code.

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence diagnosing current disabilities and linking 
such current disabilities to his active service.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA in 
connection with his claim decided herein.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

B.  Duty to Assist

With regard to the veteran's claim for service connection for 
a psychiatric disorder, to include PTSD, the RO afforded the 
veteran a VA psychiatric examination in October 2001.  
Because the VA examiner did not diagnose PTSD and there is no 
other medical evidence of a diagnosis of PTSD, which is 
required by law for service connection for PTSD, further 
development with respect to such claim is not required.  The 
Board otherwise notes that the RO obtained the records of 
private treatment of the veteran for anxiety neurosis.  The 
veteran and his representative have not identified any 
additional evidence as relevant to his claim for service 
connection for a psychiatric disorder.  Further examination 
is therefore not required under 38 C.F.R. § 3.159(c)(4) 
because service medical records are entirely negative for any 
complaints, findings, or diagnosis of an anxiety disorder or 
any other psychiatric disorder and there is no competent 
medical evidence even suggesting that currently-diagnosed 
anxiety disorder may be associated with an established event, 
injury, or disease in service.  

The veteran's representative has argued that a VA psychiatric 
examination in October 2001, which did not result in a 
diagnosis of PTSD, was inadequate in that the examination 
report does not show that the examiner considered the 
veteran's claimed in-service stressors or reviewed the 
veteran's claims file.  A review of the examination report 
itself reveals, however, that the examiner did in fact note 
the veteran's claimed in-service stressors.  Although the 
claims file did not then, and does not now, contain 
verification of any claimed in-service stressor, the record 
as considered by the VA examiner did include the veteran's 
recitation of his claimed stressors.  Despite consideration 
of such, and without any indication that the examiner doubted 
the incurrence of such stressors, the veteran did not meet 
the criteria for a diagnosis of PTSD.  Such is consistent 
with the remaining evidence of record and the Board finds no 
reason to doubt the competence or adequacy of the results of 
psychiatric examination in October 2001.

Under the facts of this case, then, with regard to the claim 
for service connection for an acquired psychiatric disorder, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that, with regard to the 
claim for service connection for an acquired psychiatric 
disorder, VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The veteran's service medical records, including for his 
service in Operation Desert Shield/Storm in 1991, are 
negative for any psychiatric complaints, findings, or 
diagnoses.

Records of a private specialist in internal medicine contain 
an entry in November 1995 showing that the veteran stated he 
was under a lot of stress due to work demands as a mail 
handler with the United States Postal Service.  He felt very 
tense.  It was noted that the veteran had been in the Gulf 
War.  The pertinent assessment was acute anxiety neurosis.  
In March 1997, the private internist noted that the veteran 
was out of work after he got upset with his supervisor.  The 
veteran stated that he was under a lot of stress.  The 
assessment was anxiety neurosis.  In April 1997, the veteran 
felt better with prescription medication and wanted to go 
back to work at the post office.  

A medical certificate of the medical unit of the United 
States Post Office in Detroit, Michigan, dated in November 
1998 showed a diagnosis of anxiety neurosis and a finding 
that the veteran was not fit for duty as a postal employee 
without restrictions.

At a VA psychiatric examination in October 2001, the veteran 
stated that, in September 1983, he participated in activities 
in support of the multinational peacekeeping force in Beirut, 
Lebanon.  He loaded and unloaded ammunition and transported 
cargo.  He stated that the deaths of his comrades were 
distressing and traumatizing to him.  The veteran reported 
having intrusive memories of Beirut and survivor guilt.  He 
stated that he had difficulty falling asleep and staying 
asleep, and he would often lock the doors of his house.  He 
stated that he had an addiction to alcohol which began in 
service.  He was convicted of drunk driving in 1985.  He 
indicated that his alcohol abuse was aggravated by job 
stress.  He had no history of psychiatric treatment but he 
had been taking an anti-anxiety medication prescribed by his 
primary care physician.  He complained of a depressed mood, 
which was related to fear of anthrax at the post office.  On 
mental status examination, the veteran was well-oriented.  
His insight was minimal, and his operational judgment was 
poor.  He was restless and had a fearful, intense facial 
expression.  His mood was fearful at times and anxious at 
other times.  His memory, particularly recent memory, 
appeared somewhat impaired.  The diagnoses on Axis I were 
anxiety disorder, not otherwise specified, adjustment 
disorder with anxious mood, and alcohol dependence.  The 
examiner reported that the veteran did not meet the full 
diagnostic criteria for a diagnosis of PTSD.

In a stressor statement received in May 2002, the veteran 
stated that, during his first period of active service, he 
served in Beirut, Lebanon, and that he was present in the 
Marine compound which was bombed several weeks before the 
incident occurred.  He stated that the compound was under 
rocket attack at night and he could hear machine gun fire.  
He stated that he thought that he picked up symptoms of PTSD 
in Beirut in the 1980s.

A requirement for service connection for PTSD is a diagnosis 
of the disorder.  38 C.F.R. § 3.304(f).  In the veteran's 
case, because there is no evidence that he has ever been 
diagnosed with PTSD, service connection for PTSD is not 
warranted.  Rabideau, supra.

As noted above, the veteran's internist diagnosed anxiety 
neurosis in 1995 and a physician for the Postal Service also 
diagnosed anxiety neurosis in 1998.  The VA examination 
diagnoses in October 2001 included anxiety disorder, not 
otherwise specified, and adjustment disorder with anxious 
mood.  There is no reported finding by any physician who has 
evaluated the veteran's mental status that any psychiatric 
disorder, to include an anxiety disorder, had onset during 
either of his two periods of active military service or is 
otherwise related to such service.  In this regard, the Board 
notes that the veteran reported complaints of anxiety and 
depression related to the demands of his job as a postal 
worker and the possibility of exposure to anthrax in that job 
to his primary care physician and to the VA examiner.  

To the extent that the veteran asserts his anxiety disorder 
is due to his active service, such statements are lacking in 
probative value.  While the veteran is competent to describe 
his symptoms, see 38 C.F.R. § 3.159(a)(2), the question of 
whether the veteran's currently diagnosed anxiety disorder is 
etiologically related to his active service is a medical 
question, requiring competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent to establish the in-service 
presence of the currently-diagnosed disability or to show the 
requisite nexus between such current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With respect to the veteran's anxiety disorder, the initial 
diagnosis was not made in the years immediately after the 
veteran's service in Lebanon in 1983 or in the years 
immediately after his service in the Persian Gulf in 1991 or 
until 1995.  The veteran has denied that he has received 
psychiatric treatment or been hospitalized for his anxiety 
disorder over the years.  At the VA psychiatric examination 
in October 2001, the diagnosis on Axis IV, pertaining to 
psychosocial and environmental problems, was job stress, 
moderate to severe, without mention of any experience the 
veteran may have had while on active duty.  Treating and 
examining physicians have related the veteran's anxiety 
disorder to his work situation and not to any events during 
his service in Lebanon.  In sum, there is no competent 
medical evidence relating a current anxiety disorder to the 
veteran's service.

As the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.


REMAND

The medical evidence of record includes diagnoses of 
sarcoidosis and COPD.  In statements to VA, the veteran has 
stated that, during his active naval service from January to 
April 1991, he served on World War II era ship and he was 
exposed to a powdery substance from sanding of the deck.  He 
has also stated that the ship was near oil fires in the 
Persian Gulf area and he was exposed to smoke from the oil 
fires.  The medical evidence of record does not speak to the 
likely etiology of the veteran's respiratory complaints.  
Based on the above, the Board finds that an examination and 
opinion is needed to determine the nature and etiology of the 
veteran's current lung disease.  38 C.F.R. § 3.159(c)(4).  

Moreover, in a statement received in November 2003, the 
veteran said that, upon his return from the Persian Gulf in 
1991, he was treated for pulmonary symptoms at the VA Medical 
Center, Allen Park, Michigan.  As the RO did not obtain any 
such records and did not comply with the provisions of 
38 C.F.R. § 3.159(c)(2) concerning obtaining records from a 
federal department, further development action is indicated, 
and this case will be remanded for that purpose.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
records of treatment of the veteran for 
respiratory complaints since April 1991 
from the VA Medical Center, Allen Park, 
Michigan.  The RO must comply with 
38 C.F.R. § 3.159(c)(2) in making the 
request for such records.

2.  The RO should then arrange for the 
veteran to be examined by a physician 
with training and expertise in pulmonary 
medicine.  The examiner must review the 
pertinent medical records and other 
evidence in the claims file and identify 
all existing pulmonary/respiratory 
diagnoses.  The examiner should respond 
to the following question:  Is it more 
likely than not or less likely than not 
that current lung disease, if diagnosed, 
is etiologically related to the veteran's 
active service from January to April 
1991?  A rationale for the opinion 
expressed must be provided.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



